Citation Nr: 0723720	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-28 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for a supporative 
perforation of the right tympanic membrane.

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 24, 1943 to 
October 30, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral hearing 
loss and denied his claim for a compensable rating for a 
supporative perforation of the right tympanic membrane.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA treatment records are outstanding.  The veteran's claim 
for service connection has been denied on the basis that 
there is no clinical evidence of a current diagnosis of 
bilateral hearing loss.  In an April 2006 statement, however, 
the veteran reported that he had been diagnosed with 
bilateral hearing loss at the VA facility in West Palm Beach, 
Florida, and that he had been provided with hearing aids.  A 
review of the claims file shows that there are no VA 
treatment records of record.  Because VA is on notice that 
there are VA records that may be applicable to the veteran's 
claim for service connection and because these records may be 
of use in deciding the claim, these records are relevant and 
an additional attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, the veteran alleges that his service-connected 
supporative perforation of the right tympanic membrane is 
more severe than the current rating reflects.  

The veteran was last afforded an examination on his 
separation from service in October 1943.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Because there may have been a 
significant change in the veteran's condition, a new 
examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records dated from 
December 2003 to the present from the 
VA Medical facility in West Palm Beach, 
Florida.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Schedule the veteran for an 
examination of the ears to determine 
the current nature and severity of his 
service-connected supporative 
perforation of the right tympanic 
membrane.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner's report 
should set forth all current 
complaints, findings and diagnoses.  
The report should specifically address 
whether the veteran's condition has 
worsened since the original grant of 
service connection.  The examiner 
should also address whether any 
bilateral hearing loss is as likely as 
not (50 percent probability or greater) 
related to the veteran's 
service-connected supporative 
perforation of the  right tympanic 
membrane.  The rationale for all 
opinions must be provided.

3.  Then, readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss and for a 
compensable rating for the supporative 
perforation of the right tympanic 
membrane.  If any decision remains 
adverse to the appellant, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



